Citation Nr: 0601160	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
a left trapezius muscle scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran reported service in the Army Reserves for 
intermittent periods of time for training including from 
February 27, 1994, to March 12, 1994.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
St. Louis, Missouri, Department of Veteran's Affairs (VA) 
Regional Office (RO), that denied the veteran's claim for 
service connection for a left trapezius muscle scar.  A 
second decision by the RO, dated in December 2002, granted 
the veteran's claim for service connection for left trapezius 
muscle scar and evaluated it as 0 percent disabling 
(noncompensable) under Diagnostic Code 5301.  The veteran 
appealed.  

In December 2004 the Board remanded this claim to the RO for 
further development.  After the requested development was 
completed the RO again denied a higher initial evaluation for 
the veteran's service-connected left trapezius muscle scar.  
It is noted that service connection is also in effect for 
left shoulder impingement syndrome with rotator cuff 
tendonitis (minor extremity) which is rated at 30 percent 
disabling under Diagnostic Code 5202-8510.  This rating has 
not been appealed and is not before the Board at this time.


FINDINGS OF FACT

The veteran's left trapezius muscle scar was not identified 
on recent examination and does not affect function of the 
shoulder in any way distinct from the service connected left 
shoulder impingement syndrome which has been assigned a 
separate 30 percent evaluation.




CONCLUSION OF LAW

The criteria for a compensable rating for left trapezius 
muscle scar involving Muscle Group I are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5301 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
appellant's contentions; the veteran's service medical 
records; a VA Radiographic report of the left shoulder dated 
in July 1998; a VA Joints examination report dated in March 
2000; a VA Radiographic report dated in September 2000; a VA 
Joints examination report dated in September 2000; a report 
of an ultrasound of the left shoulder by Dr. Mann in 
September 2000; a VA Radiographic report of the left shoulder 
dated in July 2001; a VA Joints examination report dated in 
July 2001; a VA Joints examination report dated in May 2002; 
a VA MRI report of the left shoulder dated in May 2002; a VA 
Neurological examination dated in May 2002; a VA Joints 
examination dated in January 2004; multiple progress notes 
from Dr. Soeter dated in July 2004; and a VA Scars 
examination report dated in August 2005.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf regarding his multiple medical conditions.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the appellant's 
claim for a higher initial evaluation for his service-
connected left trapezius muscle scar.

The veteran argues that a higher initial evaluation is 
warranted for his left trapezius muscle scar.  In reviewing 
the veteran's medical history, it is noted that he sustained 
a shoulder injury when lifting a tent in service.  He has 
since suffered from left shoulder impingement syndrome with 
rotator cuff tendonitis and left trapezius muscle scar.  

Pursuant to 38 C.F.R. § 4.56 (2005), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id.

Injuries to muscle group I of the non-dominant extremity are 
rated as follows: slight injury of the trapezius, levator 
scapulae, or serratus magnus (0 percent); moderate injury of 
the trapezius, levator scapulae, or serratus magnus (10 
percent); moderately severe injury of the trapezius, levator 
scapulae, or serratus magnus (30 percent); and severe injury 
of the trapezius, levator scapulae, or serratus magnus (40 
percent). 38 C.F.R. § 4.73, Diagnostic Code 5301 (2005).

A review of service medical records reflects that the veteran 
sustained an injury to his left shoulder in March 1994 while 
doing heavy lifting.  Following examination in May 2004, the 
diagnosis was probably mild impingement syndrome of the left 
shoulder with soft tissue laxity.  Post service, the veteran 
has been seen on several occasions by private and VA 
physicians.  In September 2000, an ultrasound of the left 
shoulder was done in the region of a palpable abnormality, 
described as a relatively solid structure measuring 2.6 x 1.4 
mm.  It was described as being in the region of either the 
supraspinatus muscle or possible the trapezius muscle.  The 
possible etiologies were described as including a cicatrix 
(scar) within the muscle.

The VA Joints examination report from May 2002 showed that 
the examiner had discussed the veteran's functional 
impairments with reference to his left shoulder and with 
repetitive activities.  It was the examiner's opinion that 
the veteran's disability with reference to his weakness on 
function and use of the left upper extremity and left 
shoulder was related to the left shoulder injury and not any 
injury or scar on the left trapezius.  A scar in the left 
trapezius such as described by the veteran which occurred in 
1994 would have healed.  The restrictions of range of motion 
and strength, as found on examination, were secondary to the 
shoulder condition and not the trapezius.

The VA Joints examination report dated in January 2004 showed 
that the veteran's mass in his left trapezius muscle, upon 
review of the claims file, was 2.6 x 1.4 mm.  Regarding the 
veteran's weakness and decreased sensation of the ulnar nerve 
of the left hand, the examiner stated that he did not examine 
the veteran's hand for a possible ulnar nerve problem.  The 
examiner did state that any ulnar nerve problem would not be 
associated with the left shoulder.

The July 2004 progress notes from Dr. Soeter showed that the 
veteran complained of pain in the left trapezius muscle.  
Trigger points were elicited by positive jump signs and 
muscle spasm was palpated in the left upper trapezius.  Motor 
strength was 5 out of 5 in the upper extremities.  The 
veteran underwent trigger point injections and Dr. Soeter 
stated that, if the veteran's problems continued to persist, 
he may benefit from botox injections.

Finally, the August 2005 VA Scars examination report showed 
that the examiner gave a diagnosis of soft tissue injury 
possibly muscular-fibrotic in nature left supraclavicular 
fossa in the area deep enough to be just anterior to or 
perhaps even in the left trapezius muscle.  The examiner 
noted there was no scar on close inspection and the mechanism 
of the veteran's in-service injury was not one that would 
produce a cutaneous lesion.

Initially, it is noted that the service connected scar is 
intramuscular rather than a superficial scar; accordingly, 
rating the disability under the Diagnostic Codes applicable 
to superficial scarring would not be applicable.  See 
Diagnostic Codes 7803, 7804 and 7805 as in effect prior to 
September 2002 and Diagnostic Codes 7802, 7803, 7804 and 7805 
thereafter.  Diagnostic Code 7801 provides that scars that 
are deep or that cause limited motion will be awarded a 10 
percent disability evaluation for area(s) exceeding 6 square 
inches.  In this case, the scar only measured a couple of 
millimeters and not even close to an area exceeding 6 square 
inches.  Accordingly, a compensable rating would not be 
applicable under this diagnostic code.  See 38 C.F.R. § 4.31.  

The Board finds that a compensable evaluation is not 
warranted for the veteran's service-connected left trapezius 
muscle scar under the criteria for muscle injury.  In this 
regard, a review of the records of treatment for the initial 
injury don't establish any type of penetrating wound, but 
rather the injury was due to heavy lifting.  The medical 
record specifically shows that the veteran's complaints of 
weakness and functional impairment in the left upper 
extremity stem from his shoulder injury and not from the 
muscle scar in his left trapezius muscle.  Service connection 
and a separate 30 percent evaluation are in effect for the 
left shoulder disability.  Symptoms attributable thereto 
cannot be used in assessing the degree of disability due to 
the muscle scar.  See 38 C.F.R. § 4.14 which prohibits the 
evaluation of the same disability under various diagnoses.  
The veteran's disability due to his service-connected left 
trapezius muscle scar is simply not shown to involve any 
impairment not already associated with the separately service 
connected impingement syndrome.  Therefore, the requirements 
for a compensable evaluation for the scar is not warranted.  
The claim must be denied.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995), but functional loss is already 
contemplated in the separate rating for shoulder impingement 
syndrome.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
August 2001 and February 2005.  The February 2005 letter 
satisfied element (1) by informing the veteran that evidence 
showing that his service-connected disability had increased 
in severity was necessary to substantiate his claim.  It 
satisfied element (2) by informing the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, that VA would provide an examination should VA 
determine one is necessary to decide his claim, and that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Finally, the February 2005 
letter satisfied element (3) by informing the veteran that it 
is his responsibility to make sure that VA receives all 
requested records that are not in the possession of a federal 
department or agency.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
February 2005 letter contained a specific request send any 
evidence in his possession that pertained to his claim to VA.  
In addition, he was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a July 2005 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

An evaluation in excess of 0 percent disabling 
(noncompensable) for left trapezius muscle scar is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


